— Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 17, 2003, convicting defendant upon her plea of guilty of the crime of attempted burglary in the second degree.
Defendant and three codefendants were charged in an indict*708ment with burglary in the second degree. The indictment resulted from an incident in which defendant and one of her codefendants entered the home of an elderly couple in the Village of Johnson City, Broome County, for the purpose of stealing property. Defendant pleaded guilty to attempted burglary in the second degree in full satisfaction of the indictment and was sentenced to 21k years in prison, to be followed by a three-year period of postrelease supervision. Defendant now appeals.
We find no merit to defendant’s sole claim that the sentence imposed was harsh and excessive. Defendant agreed to the sentence as part of the plea bargain and has a rather extensive criminal history, consisting mainly of theft-related crimes. Accordingly, we perceive no extraordinary circumstances or an abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Hill, 11 AD3d 817, 818 [2004]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.